Exhibit 10.1

 

LIVESTOCK PRODUCTS AGREEMENT

 

This Agreement effective as of January 1, 2006 is made by and between Pfizer
Inc., 812 Springdale Drive, Exton, PA 19341 (“Pfizer”) and MWI Veterinary Supply
Co., 2201 North 20th Street, Nampa, ID 83687 (“MWI”).

 

WHEREAS, MWI is in the business of buying and selling animal health products and
servicing customers for those products, and

 

WHEREAS MWI and Pfizer wish to set forth the terms of their relationship related
to the purchase and supply of such products,

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereby agree as follows:

 

1.            (a) Pfizer will continue to promote its products to certain select
customers in the livestock field.  The parties agree that each time a customer
from the list of customers approved by Pfizer enters into an annual volume
agreement with Pfizer (such customers referred to as “PARTICIPATING CUSTOMERS”)
and selects MWI as their supplier and to service that customers account, Pfizer
shall send to MWI Pfizer Suggested Price List which shall specify the Pfizer
cattle, dairy and multi-species products (listed on Schedule A hereto) and
suggested resale prices which are the subject of an agreement between Pfizer and
such PARTICIPATING CUSTOMERS (hereafter a “SUGGESTED PRICE LIST”).  Each such
SUGGESTED PRICE LIST shall be incorporated into and become part of this
Agreement.

 

(b) Certain SELECT SWINE PRODUCERS (as listed on Schedule B), who are not
PARTICIPATING CUSTOMERS may purchase any of the Pfizer SWINE PRODUCTS (as listed
on Schedule C hereto) from MWI.  MWI will not be eligible for payment of the RSA
under paragraph 5 (a) hereof for such sales.  Pfizer will pay MWI, on a monthly
basis, five percent (5%) of MWI’s sales out of SWINE PRODUCTS to SELECT SWINE
PRODUCERS as a logistics fee. Final pricing to such SELECT SWINE PRODUCERS of
SWINE PRODUCTS and any other fees, charges, rebates or credits between MWI and a
SELECT SWINE PRODUCER shall be agreed between MWI and the producer.  In the
event MWI’s negotiated price to the SELECT SWINE PRODUCER is less than MWI’s
cost from Pfizer for the SWINE PRODUCTS involved, Pfizer will reimburse MWI for
the difference in price up to a maximum amount equal to the difference between
MWI’s cost from Pfizer for such products and the Pfizer Suggested Resale Price
for such products for the specific account.  No sales by MWI to SELECT SWINE
PRODUCERS of SWINE PRODUCTS shall count towards MWI’s achievement of any
quarterly or year end rebates or incentives provided for in Schedule D hereto.
 Pfizer shall not be obligated to pay MWI either an RSA payment or the 5%
logistics fee provided for in this paragraph for sales of any Pfizer product,
including SWINE PRODUCTS made directly by Pfizer to SELECT SWINE PRODUCERS and
such sales shall not count towards MWI’s achievement of any quarterly or year
end rebates or incentives provided for in Schedule D hereto.

 

(c) Certain SELECT SWINE VETERINARIANS (as listed on Schedule E), who are not
PARTICIPATING CUSTOMERS may purchase any of the Pfizer SWINE PRODUCTS (as listed
on Schedule C hereto) from MWI.  MWI will not be eligible for payment of the RSA
under paragraph 5 (a) hereof for such sales.  Pfizer will pay MWI, on a monthly
basis, (i) five percent (5%) of MWI’s sales out of all SWINE PRODUCTS which are
listed on Schedule C that are swine only products and, (ii) nine percent (9%) of
MWI’s sales out of Excede™ and those SWINE PRODUCTS listed on Schedule C that
are multi-species products to SELECT SWINE VETERINARIANS as a logistics fee.
 Final pricing to such SELECT SWINE VETERINARIANS of SWINE PRODUCTS and any
other fees, charges, rebates or credits between MWI and a SELECT SWINE
VETERINARIAN shall be agreed between MWI and the producer.  In the event MWI’s
negotiated price to the SELECT SWINE VETERINARIAN is less than MWI’s cost from
Pfizer for the SWINE PRODUCTS involved, Pfizer will reimburse MWI for the
difference in price up to a maximum amount equal to the difference between MWI’s
cost from Pfizer for such products and the Pfizer Suggested Resale Price for
such products for the specific account.  No sales by MWI to SELECT SWINE
VETERINARIANS of SWINE PRODUCTS shall count towards MWI’s achievement of any
quarterly or year end rebates or incentives provided for in Schedule D hereto.
 Pfizer shall not be obligated

 

--------------------------------------------------------------------------------


 

to pay MWI either an RSA payment or the 5% logistics fee provided for in this
paragraph for sales of any Pfizer product, including SWINE PRODUCTS made
directly by Pfizer to SELECT SWINE VETERINARIANS and such sales shall not count
towards MWI’s achievement of any quarterly or year end rebates or incentives
provided for in Schedule D hereto.

 

(d)  MWI shall not be entitled to receive the 5% logistics fee payment provided
for in paragraphs 1 (b) and (c) above for sales of any Pfizer product to
PARTICIPATING CUSTOMERS.

 

(e)  Other than as provided for specifically in paragraphs 1 (b) and (c), sales
by MWI of any SWINE BIOLOGICAL PRODUCTS to any customer or PARTICIPATING
CUSTOMER are not eligible for any payment from Pfizer to MWI under any
circumstances.  All sales by MWI of SWINE BIOLOGICAL PRODUCTS shall be on a
buy/sell basis and all terms and conditions are to be negotiated between MWI and
its customers.  MWI shall not be entitled to payment of any RSA payments under
paragraph 5 (a) for any sales of SWINE BIOLOGICAL PRODUCTS.

 

(f)  Pfizer reserves the right to add or delete producers and/or veterinarians
from Schedules B and E at any time in Pfizer’s sole discretion.  Pfizer will
provide notice to MWI of any changes.

 

2.             (a) MWI agrees to purchase from Pfizer, at credit terms agreed to
between the parties and as may be further set forth on Pfizer’s invoices,
products sufficient to fulfill demand from all customers to whom MWI will sell
products in the quantities desired by the customers.  MWI agrees to make
purchases from Pfizer in accordance with the timing set forth in Appendix I
hereto.

 

(b)  MWI agrees to maintain inventory equal to thirty (30) days Demand. For
purposes of this Agreement “Demand” shall mean 12 running months of sales out by
MWI divided by 365 times 30.

 

(c)  MWI agrees that all sales of Pfizer cattle, dairy and multi-species
products from MWI to a PARTICIPATING CUSTOMER shall reflect the specific prices
for each product provided for in that PARTICIPATING CUSTOMERS most recent
SUGGESTED PRICE LIST. In the event that the price listed on a PARTICIPATING
CUSTOMERS most recent SUGGESTED PRICE LIST for any particular product is lower
(at the time of consummation of a sale of such particular products between MWI
and that PARTICIPATING CUSTOMER) than the price paid by MWI to Pfizer for such
product, Pfizer agrees to credit MWI’s account for the amount of such
difference. MWI agrees to pay Pfizer for its products on a timely basis.

 

3.             Nothing herein contained shall create or be deemed to create any
relationship between the parties other than as specifically provided for herein.
No employment, partnership, specific or general agency relationship shall exist
unless specifically provided for in writing between the parties. MWI shall not
represent, directly or indirectly, expressly or by implication, that any such
relationships exist and/or that MWI has any authority except as set forth in
this Agreement.

 

4.             MWI shall use its best efforts to provide appropriate service to
the customers to whom MWI will sell hereunder. MWI shall:

 

(a)  Store its inventory of Pfizer products under conditions (including
refrigeration where appropriate) that will ensure that such products retain
their potency, purity, quality, and identity;

 

(b)  Provide to Pfizer your Health Industry Number, Customer Health Industry
Number, Pfizer product number, transaction date, number of units and price with
respect to each sale of product on a monthly basis, in such amounts and format
as Pfizer may require, by means of EDI. This information should be sent to
Pfizer at 812 Springdale Drive, Exton, PA 19341, Attn. Sales Support Department.
At year end all available data should be reported to Covansys by December 22,
2006;

 

(c)  Establish any service fee or other charge or discount to any customer
including PARTICIPATING CUSTOMERS for Pfizer products independently and at its
sole discretion;

 

(d)  Provide regularly scheduled delivery service to its customers, use its best
efforts to anticipate its customers’ requirements for Pfizer products, and
maintain adequate stocks of Pfizer products to meet its customers’ demands. In
the event Pfizer delivers any product order to a

 

2

--------------------------------------------------------------------------------


 

PARTICIPATING CUSTOMERS (drop ships) no consideration shall be payable to MWI
for that order under paragraph 5 below;

 

(e)  MWI agrees that credit limits established by Pfizer shall be subject to
change by Pfizer in its sole discretion and that no shipments will be made to
MWI in excess of the established credit limits;

 

(f)  Invoice customers in an accurate and timely manner;

 

(g)  Refer to that PARTICIPATING CUSTOMERS SUGGESTED PRICE LIST on each invoice
for Pfizer cattle, dairy and multi-species products;

 

(h)  Take no action, whether or not identified above, that would harm the
goodwill or name of Pfizer, or damage the interests of Pfizer or the Pfizer
products.

 

(I)  Make payment to Pfizer for all products purchased from Pfizer net 60 days.

 

(j)  Provide to Pfizer by the close of business on the last business day of each
Pfizer Accounting Period (as set forth in Schedule F hereto) an inventory report
covering all inventory purchased from Pfizer and setting forth in dollars at
MWI’s acquisition cost from Pfizer the amount of inventory by species. MWI
agrees that Pfizer shall have the right to audit inventory in the possession of
MWI to confirm compliance with this paragraph 4 (j) and to confirm the accuracy
of the data contained in the report;

 

(k)  MWI and PFIZER agree that MWI shall not be entitled to any payment or
rebates under Schedule D for sales to customers at the close of any fiscal or
calendar quarter or at the end of any fiscal or calendar year that do not comply
with Pfizer’s Revenue Recognition Guidelines for reporting of sales and income
in appropriate fiscal periods. All determinations of the appropriateness of
sales by MWI shall be in Pfizer’s discretion.

 

In addition to the obligations set forth above related to PARTICIPATING
CUSTOMERS, MWI agrees as to all customers to undertake with Pfizer those efforts
set forth in Appendix II hereto.

 

5.             In consideration of MWI undertaking the obligations set forth
herein related to PARTICIPATING CUSTOMERS, Pfizer agrees to pay to MWI the
following service fees on sales to PARTICIPATING CUSTOMERS;

 

(a)  a Revenue Sharing Allowance (RSA) paid at a rate of (i) 9% on sales out for
cattle, dairy and multi-species products to identified PARTICIPATING CUSTOMERS
who are producers, (ii) a Revenue Sharing Allowance (RSA) paid at a rate of 9%
on sales out for cattle, dairy and multi-species products to identified
PARTICIPATING CUSTOMERS who are veterinarians or dealers and who take possession
of the Products which are the subject of the sale for which the RSA is to be
paid, (iii) a Revenue Sharing Allowance (RSA) paid at a rate of 5% on sales out
for cattle, dairy and multi-species products to identified PARTICIPATING
CUSTOMERS who are veterinarians or dealers and who DO NOT take possession of the
Products which are the subject of the sale for which the RSA is to be paid. The
RSA is calculated on a product by product basis and based on the product price
contained in the SUGGESTED PRICE LIST. The RSA is contingent on MWI fulfilling
all conditions outlined in paragraph 4 of this Agreement.  The payments made
pursuant to this paragraph 5 (a) are not payable for sales to anyone other than
PARTICIPATING CUSTOMERS. The RSA is net of any difference between MWI’s purchase
price and the SUGGESTED PRICE LIST price. Pfizer shall pay MWI a 4% RSA on MWI’s
sales out to 2nd tier distributors (which are listed on Schedule G) of (i)
cattle, dairy and multi-species products (which are listed on Schedule A) and
(ii) the non-biological products listed on Schedule C. MWI shall not receive any
payment RSA payment on sales of biological products listed on Schedule C. MWI
shall not be entitled to any payment of any RSA under this paragraph 5 for sales
of SWINE PRODUCTS to any SELECT SWINE PRODUCER or SELECT SWINE VETERINARIAN.

 

(b)  the rebates provided for on Schedule D, provided, however, that sales to
other distributors do not count towards the calculation of sales to determine
appropriate rebate level. In the event that one Agreement holder acquires or
combines with another Agreement holder, the purchase objectives will be adjusted
accordingly for the purpose of determining incentives earned. Any sales out by
MWI during calendar year 2006 reported after that will count towards 2007
incentives, in addition, MWI can earn the CMP provided for in Schedule H.

 

3

--------------------------------------------------------------------------------


 

(c)  Pfizer shall have the right to audit shipping records of MWI to confirm
delivery to products to veterinarians, dealers or producers in order to assure
proper logistics fee payments under paragraph 1 and proper RSA payments under
paragraph 5 (a) above. Any material misrepresentations by MWI related to
paragraphs 1, 5 (a) (ii) or (iii) above and the party actually taking possession
of the products shall void any payments due under paragraphs 1 and 5 (b) above.
In addition, MWI recognizes that the AVA program is designed as an effective go
to market approach to selling for the benefit of veterinarians who add value in
the transaction and for producers. Blatant abuse of the intended structure of
AVA (including, but not limited to, falsification of EDI data or establishing
false business entities or inserting other business entities that add no
commercial value to end users purely to obtain additional RSA payments) will
subject MWI to potential forfeiture of all or a portion of the year end rebate
provided for in Schedule D at the sole discretion of PFIZER.

 

(d)  The parties agree that MWI will provide to Pfizer on request and within 48
hours proof of delivery on any suspicious (as determined by Pfizer) EDI
transaction. MWI agrees that Pfizer shall be entitled to audit, either directly
or through external auditors hired by Pfizer and upon reasonable notice by
Pfizer, MWI’s books and records for the purpose of determining the accuracy of
EDI data for Pfizer Product sales only communicated to Pfizer through Covansys.

 

(e)  The parties agree that Pfizer will no longer automatically credit MWI for
returns of Products not sold in the calendar year in which they are returned.
Prior to issuing any appropriate credit Pfizer shall be entitled to conduct a
detailed manual review of sales data.

 

(f)  The parties agree that Pfizer shall not be obligated to issue credits for
any returns that exceed the current average of select distributors as calculated
by Pfizer unless such returns are the subject of a recall or made at the request
of Pfizer.

 

6.             Sales of Pfizer products to any party other than a SELECT SWINE
PRODUCER, SELECT SWINE VETERINARIAN or a PARTICIPATING CUSTOMER for whom a
SUGGESTED PRICE LIST has been incorporated into this Agreement are not covered
by this Agreement. Any transaction involving cattle, dairy or multi-species
products with any customer including a PARTICIPATING CUSTOMER for which MWI has
not been selected by that PARTICIPATING CUSTOMER as the distributor are not
covered by this Agreement

 

7.             MWI shall not be provided with any rebate, discount or other
compensation for products handled under this Agreement, including any rebate,
discount or compensation which would otherwise be due under Pfizer’s spring,
fall or other similar program. All sales by Pfizer to MWI shall be at the then
current Pfizer list price but subject to appropriate credits in accordance with
paragraph 2 (c). Pfizer shall have the right to raise or change the price of any
or all Products to MWI on 15 days notice. Pfizer shall be free to limit sales of
any or all Products to MWI in advance of any price increase.

 

8.             The RSA payable hereunder on sales from the SUGGESTED PRICE LIST,
to PARTICIPATING CUSTOMERS and the logistics fee shall be net of returns and
constitute full and complete compensation for MWI providing the EDI data and
upholding the reputation of Pfizer in carrying out the service of PARTICIPATING
CUSTOMERS.

 

4

--------------------------------------------------------------------------------


 

9.             Pfizer may terminate this Agreement at any time on fifteen (15)
days notice in the event MWI takes any action that harms the good will of
Pfizer. All returns shall be approved by Pfizer and subject to Pfizer’s Returned
Goods Policy. MWI may not offset payment to Pfizer of invoice amounts as credit
for the fee payable hereunder. Pfizer shall make monthly payment of appropriate
fees to MWI.

 

10.           MWI and Pfizer agree that, under the specific circumstances
delineated herein, Pfizer, at Pfizer’s sole discretion, may recoup the sums
outstanding to it from MWI against those sums which may become due from Pfizer
to MWI, in that the obligations arise from mutual transactions.

 

A.           The specific circumstances which will enable Pfizer to initiate
recoupment are:

 

i.             MWI becomes insolvent which shall be defined as:

 

(a)         the sum of MWI’s debts is greater than all of MWI’s property
(“Balance Sheet Test”); or

 

(b)        MWI is generally not paying its debts as they come due; or

 

(c)         MWI has failed to act in good faith for a period in excess of six
months to resolve any outstanding invoice or purchase order issues or
reconciliations.

 

ii.            MWI commences a liquidation of its operations by means of a sale
of its assets in their entirety or piecemeal.

 

iii.           MWI ceases its business operations whether or not such cessation
is voluntary or involuntary.

 

iv.           MWI files a proceeding pursuant to the U.S. Bankruptcy Code or any
state court proceeding, including an Assignment for the Benefit of Creditors.

 

11.           Nothing in this Agreement shall be deemed to preclude MWI from
negotiating a service fee or any other consideration from any customer including
PARTICIPATING CUSTOMERS for the services (including those services specified
hereunder or any other services provided by MWI to any customer) provided by
MWI.

 

12.           MWI shall distribute Pfizer products only under the labeling
provided by Pfizer; prescribe, recommend, suggest, and advertise each product
for use only under the conditions stated in the labeling provided by Pfizer; and
observe all federal, state, and local laws governing the distribution of animal
drugs.

 

13.           Nothing in this Agreement shall be deemed to limit Pfizer’s
ability to sell any product at any time to any customer including PARTICIPATING
CUSTOMERS or any other party. Transactions consummated directly between Pfizer
and any such customer or other party shall not qualify for the fee payable under
paragraph 5 above.

 

14.           MWI and Pfizer acknowledge that in the performance of their duties
hereunder each may obtain access to “Confidential Information” (as defined
below) of the other. MWI and Pfizer agree that during the term of this Agreement
and for a period of three (3) years after the termination of this Agreement,
unless specifically permitted in writing by the other party, to (a) retain in
confidence and not disclose to any third party and (b) use only for the purpose
of carrying out their duties hereunder, any such Confidential Information. As
used herein the term “Confidential Information” means any information, or data,
whether of a business or scientific nature and whether in written, oral or
tangible form, relating to Pfizer’s and MWI’s business or potential business or
its research and development activities, not generally available to or known to
the public, and not otherwise known to the receiving party, that is disclosed to
or learned by the other party pursuant hereto. Upon completion of the work
provided for hereunder or other termination of this Agreement each party will
return to the other party any documents, or copies thereof, or any product
samples, containing or constituting Confidential Information disclosed to or
generated by either party in connection with this Agreement.

 

15.           This Agreement shall be effective as of the date first written
above and shall continue in force until December 31, 2006. This Agreement may be
terminated by either party upon thirty (30) days prior written notice. Such
termination may be without cause. This Agreement may be terminated immediately
by either party upon written notice in the event of a material breach by the
other.

 

5

--------------------------------------------------------------------------------


 

16.           This Agreement shall governed by the laws of the State of New York
applicable to contracts made and performed therein. This Agreement is not
assignable without the express written consent of Pfizer, and may be modified or
amended only in writing signed by the party to be bound.

 

17.           This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products, and may be modified only in writing and signed by the
parties to be bound. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

 

MWI Veterinary Supply Co.

Pfizer Inc.

 

 

By

   /s/ Mary Pat Thompson

 

By

   /s/ Robert DiMarzo

 

 

Mary Pat Thompson

 

 

Robert DiMarzo

 

 

 

 

President, U.S. Operations

Title

  VP and CFO

 

 

Pfizer Animal Health

 

 

 

 

Date

  3-23-2006

 

Date

  3-30-2006

 

 

6

--------------------------------------------------------------------------------